Title: General Orders, 2 August 1779
From: Washington, George
To: 


        
          
            Head-Quarters Moores-House [West Point]Monday August 2nd 79.
            Parole  C. Signs
          
          The board of General officers on the Massachusetts arrangement are requested to meet again tomorrow ten ôclock forenoon at the same place to determine a further matter which will be submitted.
          Each Massachusett’s regiment is to make out a list of the men of the New-Levies, or nine month’s men who are Carpenters, Blacksmith’s, Armourers, House or Wheel-Wrights Sailors &c.—or of any other trade and deliver the list to Major General McDougall; Those who

have no trade are immediately to relieve the guards at the hospitals and stores at Fish-Kill and elsewhere; Likewise the baggage & Commissaries guards &c. and the old guards are to be sent back to their respective regiments.
          
            
              Captains—
              Captn Lieutenants
              1st Lieutenants.
            
            
              Bebee
              Gilliland
              Cleveland—
            
            
              McMurray—
              Bushnell
              Welsh.
            
            
              Du-Val—
              Little—
              
            
          
          who are nominated as officers to the companies of Sappers & Miners are requested forthwith to call upon Brigadier General Du-Portail and take his orders.
          Captain John Doughty of the corps of Artillery is appointed Brigade Major to the same ’till further orders and is to be accordingly obeyed.
          Regulations for the Corps of Engineers continued.
        
        
          5thly—
          In a besieged place the commanding Engineer shall direct the defence of it under the orders of the commanding officer of the Garrison and he shall keep an exact journal of all the operations in order that it may serve for his justification and for that of the garrison in case of a surrender.
          Of the Companies of Sappers & Miners.
        
        
          1st—
          Until men are inlisted for the purpose, Companies of Sappers and Miners not exceeding three shall be formed as circumstances may require by drafts from the line at the direction of the Commander in Chief and be under the command of the Commandant of the Corps of Engineers until otherwise ordered by Congress.
          Each company to consist of a Captain, a Captn Lieutenant and a 1st and 2nd Lieutenant, four serjeants, four Corporals, one Drummer, one Fifer and sixty privates.
        
        
          3rdly—
          The duty of the Companies of Sappers and Miners shall be (under the direction of the Engineers) to construct fieldworks of every kind and all works necessary for the attack or defence of places as circumstances may require.
        
      